Citation Nr: 0432167	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than June 2, 1999, 
for the grant of service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to September 1942 and with the Regular 
Philippine Army from May 1945 to May 1946.  He was a POW from 
April 1942 to September 1942; he died in September 1991.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  This case was 
previously before the Board in June 2004.


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death was received on June 2, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to June 2, 1999, for 
the grant of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114(a), 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the grant of service connection 
for the cause of the veteran's death should be effective from 
September 1991, the date of the veteran's death.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the appellant in 
this case have notified her of all regulations pertinent to 
her claim, informed her of the reasons for which it had 
denied her claim, and provided her additional opportunities 
to present evidence and argument in support of her claim.  
The Board notes that the claims file contains relevant 
service and post-service medical records.

In January 2001 the appellant was notified of the evidence 
she could submit and the evidence that VA would obtain in 
pursuit of her claim of service connection for the cause of 
the veteran's death.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  The Board finds 
that VA has done everything reasonably possible to assist the 
appellant and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  As such, 
the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issue on appeal.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the claimant.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

The effective date of an evaluation and award of compensation 
or dependency and indemnity compensation will be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where an award of compensation or dependency 
and indemnity compensation is granted pursuant to a 
liberalizing law:

Subject to the provisions of section 5101 
of this title, where compensation, 
dependency and indemnity compensation, or 
pension is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application or the date of administrative 
determination of entitlement, whichever 
is earlier.  38 U.S.C.A. § 5110(g).


The implementing regulation (38 C.F.R. § 3.114) provides:

(a) Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
In order to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of the 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.

The Board notes that the general rule regarding the effective 
date of an evaluation and award is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  However, retroactive effective dates are 
allowed in the context of a liberalizing issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

Effective August 24, 1993, VA has recognized a causal 
connection between episodes of localized edema during 
captivity and the subsequent development of ischemic heart 
disease in former POWs, such as the veteran.  59 Fed. Reg. at 
35,465 (July 12, 1994); 38 C.F.R. § 3.309(c).  Service 
connection for the cause of the veteran's death was granted 
pursuant to this liberalizing issue by the RO in an August 
2002 rating decision.

The veteran died on September [redacted] 1991, of arteriosclerotic 
heart disease.  The record shows that the appellant's claim 
for service connection for the cause of the veteran's death 
was received by the RO on June 2, 2000.  The Board notes that 
this date is more than one year after the effective date of 
the liberalizing regulation adding ischemic heart disease to 
the list of presumptive diseases.  Accordingly, 38 C.F.R. § 
3.114(a)(3) controls the effective date of the veteran's 
claim.

This regulation (38 C.F.R. § 3.114(a)(3)) provides that 
"benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request."  As it is clear that 
the veteran had ischemic heart disease prior to the date of 
the liberalizing law (and prior to the June 2, 2000 claim), 
the RO was correct in finding that a "retroactive" 
effective date one year prior to the date of the claim, or 
June 2, 1999, was warranted.

The appellant contends that the effective date in this case 
should be September 1991, the date the veteran died.  The law 
in this case, however, prohibits a retroactive award more 
than one year from the date of the appellant's June 2000 
claim.  Accordingly, and as there is no informal claim of 
record, the Board finds that the criteria for an effective 
date for the cause of the veteran's death prior to June 2, 
1999, have not been met.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.


ORDER

Entitlement to an effective date prior to June 2, 1999, for 
the grant of service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



